As filed with the Securities and Exchange Commission on September 2009. Registration Registration No. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ACTION FASHIONS, LTD. (Exact name of registrant as specified in its charter) Colorado 20-4092640 (State or other jurisdiction (IRS EmployerIdentification No.) of incorporation or organization) PO Box 235472, Encinitas, CA 92024 (Address of Principal Executive Offices)(Zip Code) ACTION FASHIONS, LTD. 2 (Full title of the plan) Paul D. Thompson PO Box 235472, Encinitas, CA 92024 (Name and address of agent for service) (858) 229-8116 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (Do not check if smaller reporting company) Smaller reporting company[X] Calculation of Registration Fee Title of securities to be registered Amount to be registered(1) Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee(2) Common Stock, no par value to be issued pursuant to the Action Fashions, Ltd. 2009 Stock Compensation Plan 13,000,000 shares This Registration Statement shall also cover any additional shares of common stock which become issuable under the Plan being registered pursuant to this Registration Statement by reason of any stock dividend, stock split, recapitalization or any other similar transaction effected without the receipt of consideration which results in an increase in the number of our outstanding shares of common stock. Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(c) under the Securities Act of 1933, as amended.Based upon par value.Our common stock does not have a par value, accordingly, solely for the purpose of calculating the amount of the registration fee, we have used a par value of $.001. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. The SEC allows us to “incorporate by reference” the information we file with them, which means that we can disclose important information to you by referring you to those documents.The information incorporated by reference is an important part of this prospectus, and information that we file later with the SEC will automatically update and supersede this information.We incorporate by reference the documents listed below and any future filings made with the SEC under Sections 13(a), 13(c), 14 or 15(d) the Securities Exchange Act of 1934: (a)Annual Report Filed on Form 10-K for the year ended March 31, 2009. Registration Statement on Form 10 filed with the SEC on January 24, 2007. (b) Quarterly Report on Form 10-Q for the quarter ended June 30, 2009, filed with the SEC on August 14, 2009. Amended Quarterly Report on Form 10-Q for the quarter ended June 30, 2009, filed with the SEC on August 17, 2009. Current Report on Form 8-K filed with the SEC on August 20, 2009. Current Report on Form 8-K filed with the SEC on September 10, 2009. Current Report on Form 8-K filed with the SEC on September 11, 2009. (c) Description of the Registrant’s common stock contained in its Registration Statement on Form 10 filed with the SEC on January 24, 2007, and all amendments or reports filed for the purpose of updating such description. Any statement contained in a document incorporated by reference herein as set forth above shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained herein or in any other subsequently filed document incorporated by reference herein modifies or supersedes such statement.
